EXAMINER’S COMMENTS

Claim Interpretation
	For the record, it is noted that “electronic control unit” has not been interpreted under 35 U.S.C. 112(f), since it is considered a commonly recognized term of art in the vehicle control arts (for reference, see attachment to the interview summary mailed 7 March 2022 that discusses “electronic control unit” as a commonly used term of art).

REASONS FOR ALLOWANCE
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  
As per independent claim 1, Blatchley et al. in view of Okamura, as applied in the previous office action constitutes the closest prior art.  However, that combination fails to teach or suggest the claim as now recited, and in particular wherein the electronic control unit is configured to separately set a first condition for permitting switching from the air cooling mode to the battery cooling mode and a second condition for permitting switching from the air heating mode to the battery cooling mode.  As applied in the previous office action, Okamura (at para. 00236) teaches, from any previous mode, the first cooling mode is executed when the battery temperature is equal to or higher than a first reference temperature and the vehicle interior is higher than a set temperature.  Okamura fails to teach or suggest wherein the electronic control unit is configured to separately set a first condition for permitting switching from the air cooling mode to the battery cooling mode and a second condition for permitting switching from the air heating mode to the battery cooling mode. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763